
	

113 HR 4843 IH: Native Contract and Rate Expenditure Act of 2014
U.S. House of Representatives
2014-06-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4843
		IN THE HOUSE OF REPRESENTATIVES
		
			June 11, 2014
			Ms. McCollum (for herself, Mr. Cole, Mr. Ben Ray Luján of New Mexico, Mr. Issa, Mr. Grijalva, Mr. Kline, Mr. Pallone, Mr. Young of Alaska, Mr. Huffman, and Mr. Kind) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on Ways and Means and Natural Resources, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to provide for a limitation under the Medicare
			 program on charges for contract health services provided to Indians by
			 Medicare providers of services and suppliers.
	
	
		1.Short titleThis Act may be cited as the Native Contract and Rate Expenditure Act of 2014 or the Native CARE Act of 2014.
		2.FindingsCongress makes the following findings:
			(1)Federal health services to maintain and improve the health of American Indians and Alaska Natives
			 are consonant with and required by the Federal Government’s historical and
			 unique legal relationship with, and resulting trust responsibility to, the
			 American Indian and Alaska Native people.
			(2)The unmet health needs of American Indians and Alaska Natives are severe and the health status of
			 American Indians and Alaska Natives is far below that of the general
			 population of the United States, resulting in an average life expectancy
			 for American Indians and Alaska Natives 4.2 years less than that for the
			 all races population of the United States.
			(3)The Indian Health Service and tribal Purchased/Referred Care programs purchase primary and
			 specialty care services from private health care providers when those
			 services are not available at Indian Health Service or Tribal health
			 facilities.
			(4)Available Purchased/Referred Care funds have been insufficient to ensure access to care for
			 American Indians and Alaska Natives, resulting in rationed care and
			 diagnosis and treatment delays that lead to the need for more intensive
			 and expensive treatment, further reducing already scarce
			 Purchased/Referred Care funds.
			(5)In 2003, Congress amended title XVIII of the Social Security Act to require Medicare-participating
			 hospitals to accept patients referred from the Indian Health Service and
			 Tribal Purchased/Referred Care programs and to accept payment at no more
			 than Medicare rates—the Medicare-like rate cap—for the services
			 provided.
			(6)The Medicare-like rate cap only applies to hospital services, and does not apply to other types of
			 Medicare-participating providers and suppliers.
			(7)Unlike other Federal health care programs, the Indian Health Service and Tribal Purchased/Referred
			 Care programs continue to pay full billed charges for non-hospital
			 services.
			(8)Because Purchased/Referred programs continue to pay full billed charges for non-hospital services,
			 in many cases the Indian Health Service may only treat the most desperate Life or Limb cases, leading to many undesirable health outcomes for American Indians and Alaska Natives, and
			 ultimately increasing costs to the Purchased/Referred Care programs.
			(9)On April 11, 2013, the Government Accountability Office released a report finding that capping
			 Purchased/Referred Care reimbursement at Medicare-like rates for
			 nonhospital services would enable the Indian Health Service to double the
			 number of physician services provided by adding an additional 253,000
			 patient visits annually.
			3.Limitation on charges for certain contract health services provided to Indians by Medicare
			 providers of services and suppliers
			(a)Application to all providers of services
				(1)In generalSection 1866(a)(1)(U) of the Social Security Act (42 U.S.C. 1395cc(a)(1)(U)) is amended, in the
			 matter preceding clause (i), by striking in the case of hospitals which furnish inpatient hospital services for which payment may be made
			 under this title,.
				(2)RegulationsThe Secretary of Health and Human Services shall promulgate regulations to account for the
			 amendment made by paragraph (1).
				(3)Effective dateThe amendment made by paragraph (1) shall apply to Medicare participation agreements in effect (or
			 entered into) on or after the date that is 90 days after the date of
			 enactment of this Act.
				(b)Application to all suppliers
				(1)In generalSection 1834 of the Social Security Act (42 U.S.C. 1395m) is amended by adding at the end the
			 following new subsection:
					
						(r)Limitation on charges for certain contract health services provided to Indians by suppliersNo payment may be made under this title for an item or service furnished by a supplier (as defined
			 in section 1861(d)) unless the supplier agrees (pursuant to a process
			 established by the Secretary) to be a participating provider of medical
			 and other health services both—
							(1)under the Purchased/Referred Care program (formerly referred to as the contract health services program) funded by the Indian Health Service and operated by the Indian Health Service, an Indian tribe,
			 or tribal organization (as those terms are defined in section 4 of the
			 Indian Health Care Improvement Act), with respect to items and services
			 that are covered under such program and furnished to an individual
			 eligible for such items and services under such program; and
							(2)under any program funded by the Indian Health Service and operated by an urban Indian organization
			 with respect to the purchase of items and services for an eligible urban
			 Indian (as those terms are defined in such section 4),in accordance with regulations promulgated by the Secretary regarding payment methodology and rates
			 of payment (including the acceptance of no more than such payment rate as
			 payment in full for such items and services)..
				(2)Effective dateThe amendment made by paragraph (1) shall apply to items and services furnished on or after the
			 date that is 90 days after the date of enactment of this Act.
				(c)LimitationThere shall be no reduction, offset, or limitation to any appropriations made to the Indian Health
			 Service under the Indian Health Care Improvement Act (25 U.S.C. 1621 et
			 seq.), the Act of November 2, 1921 (25 U.S.C. 13) (commonly known as the
			 Snyder Act), or any other provision of law as a result of the provisions
			 of, including amendments made by, this Act.
			(d)Studies and reports
				(1)StudyThe Secretary of Health and Human Services (in this subsection referred to as the Secretary), acting through the Director of the Indian Health Service, shall conduct a study on the impact of
			 the amendments made by this section on access to care under the
			 Purchased/Referred Care program of the Indian Health Service.
				(2)ReportNot later than 2 years after the date of enactment of this Act, the Secretary shall submit to
			 Congress a report containing the results of the study conducted under
			 paragraph (1), including recommendations for such legislation and
			 administrative action as the Secretary determines appropriate.
				(3)Section 219(c) study and reportSection 219(c) of the Indian Health Care Improvement Act (25 U.S.C. 1621r(c)) is amended by
			 striking 12 months after the date of the enactment of this section and inserting 12 months after the date of the enactment of the Native Contract and Rate Expenditure Act of 2014,
			 and biennially thereafter through 2020.
				
